Exhibit IMPLANT SCIENCES CORPORATION ANNOUNCES FISCAL 2 ACTIVE REPOSITIONING STRATEGY ON SAFETY, SECURITY AND DEFENSE BUSINESS CONTINUES WAKEFIELD, MA…February 20, 2008…Implant Sciences Corporation (AMEX: IMX), a leading manufacturer of advanced security products, today announced financial results for its second quarter of fiscal 2008 which ended December 31, 2007.The Company’s financial condition and results of operations are based on continuing operations which exclude the financial condition and results of operations of Accurel Systems International (“Accurel”), due to the sale of substantially all of the assets of this subsidiary on May 1, 2007. “Our fiscal 2008 second quarter has been a period of change requiring significant investment in the repositioning of our business to clearly focus on opportunities in the Safety, Security and Defense (SS&D) market,” stated Phillip C. Thomas, CEO and President.“We believe the costs incurred in the second quarter ended December 31, 2007, which contributed to the approximate $2.9 million second quarter loss, before the effect of a $2.2 million non-cash impairment charge related to our semiconductor business unit, have been necessary to improve our overall position in the market.Meanwhile, we have improved the quality of our current explosives detection products, restructured our sales and marketing groups to effectively target and close on orders for security products, added industry savvy product development personnel to identify security market opportunities and products necessary to meet market demands, and expanded our scientific and technical resources to develop new commercial products.I am confident the actions undertaken by the Company over the past year, and especially during our second quarter of fiscal 2008, provide the foundation necessary to grow our SS&D business with the achievement of sustained profitability being our main goal.” Fiscal 2008 Second Quarter Highlights · Strategic repositioning to stabilize our SS&D business and provide a foundation for future growth; · Redirection and addition of resources to build infrastructure to support and expand development, engineering, sales, marketing and business development of the Company’s SS&D business; · Appointment of new CEO and President and Richard Meyerhoff, former VP of Global Sales for L-3 Communications Security and Detection Systems, as new Vice President of Worldwide Sales and Services; · Implementation of plans to expand sales, service and distributor support in the Asia-Pacific region; · Implementation of plans to expand our corporate core technologies which should provide increased product offering opportunities; this has led to our recent announcement of the execution of a binding letter of intent to acquire Ion Metrics, Inc. (“Ion Metrics”); and · Completion of consolidation of semiconductor operations in Sunnyvale, CA. Ongoing Repositioning and Exit from Semiconductor Business Implant Science’s repositioning strategy is ongoing as the Company continues to sharpen its focus on its SS&D business.As part of our repositioning efforts, we have been disposing of non-strategic assets so that cash resources may be redeployed to build our core SS&D business.Our repositioning efforts included the earlier sale of Accurel and the winding-down of our medical business.The Company is now evaluating strategic alternatives for its Core Systems, Inc. (“Core”) business.Those alternatives include, but are not limited to, a sale of the business.In connection with a potential sale of Core, the Company is in negotiations with an investment banker to assist with this initiative. Mr.
